 Case 3:19-cr-30093-RAL Document 123 Filed 01/21/20 Page 1 of 3 PageID #: 397



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             CENTRAL DIVISION


  UNITED STATES OF AMERICA,                 CR 19-30093-RAL

                     Plaintiff,
                                            FACTUAL BASIS STATEMENT
       vs.

  FRANCINE MARIA MIDDLETENT,

                     Defendant.


      The Defendant states that the following facts are true, and the parties

agree that they establish a factual basis for the offense to which the Defendant

is pleading guilty pursuant to Fed. R. Crim. P. 1 l(b)(3):

      Beginning on a date unknown, but no later than on or about March 2014

through on or about February 2019, in the District of South Dakota, the

Defendant, FRANCINE MARIA MIDDLETENT, did embezzle, steal, willfully

misapply, willfully permit to be misapplied, and convert to her own use more

than $1,000 of monies, funds, credits, goods, assets, and other property

belonging to the Crow Creek Sioux Tribe ("CCST"), an Indian Tribal Organization,

and did aid and abet others in committing the offense, all in violation of 18 U .S.C.

§§ 2 and 1163.     Among others, Defendant FRANCINE MARIA MIDDLETENT

aided and was aided by Roland Robert Hawk, Sr., Jacqueline Ernestine Pease,

Brandon Sazue, Tina Grey Owl, and Roxanne Sazue.

      FRANCINE MIDDLETENT was an elected member of the CCST Tribal

Council from May 2016 through May 2018. Prior to being on the CCST Tribal
 Case 3:19-cr-30093-RAL Document 123 Filed 01/21/20 Page 2 of 3 PageID #: 398



Council, MIDDLETENT worked in the accounts payable department of the CCST.

After leaving the CCST Tribal Council, MIDDLETENT was hired as the Chief

Financial Officer for the CCST. ROLAND HAWK was her supervisor, and, during

MIDDLETENT's term on tribal council, Brandon Sazue served as the tribe's

Chairman, both of whom possessed signature authorization over the General

Welfare Program's bank account. Brandon Sazue endorsed many of the checks

drawn from the CCST's General Welfare Account and made payable to himself

or to his co-councilmembers and co-defendants, including MIDDLETENT;

Brandon Sazue endorsed more than one check drawn from the General Welfare

bank account that was embezzled, misused, or converted to his own use or to

the use of one of his co-defendants, including MIDDLETENT and HAWK.

        Defendant's offense conduct involved her receipt of more than $150,000

but not more than $250,000.      The money received derived from the CCST's

General Welfare Account.     Defendant's receipt of that money was unlawful;
                                              I
likewise, MIDDLETENT's co-defendants' receipt of that money was unlawful.




                                                            .   '

Date/     I
                                      ssist nt           es Attorney
                                     P.O. Bo
                                     Sioux Falls, SD 57101-2638
                                     Telephone: (605)357-2353
                                     Facsimile: (605)330-4410
                                     E-Mail: Jeremy.Jehangiri@usdoj.gov




                                       [2]
 Case 3:19-cr-30093-RAL Document 123 Filed 01/21/20 Page 3 of 3 PageID #: 399




                                 ~~~'fl11WA/-~
Date                             FRANCINE MARIA MIDDLETENT
                                 Defendant



Date                             WADEJ,;:;:
                                 Attorney for Defendant




                                  [3 ]
